DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fairhurst et al. US 2005/0149990 hereinafter referred to as Fairhurst in view of Wen et al. US 2003/0038824 hereinafter referred to as Wen.
In regards to claim 1, Fairhurst teaches:
"An intelligent television system, comprising: a handheld remote control comprising a first hotkey visually identified with a first color and a second hotkey visually identified with a second color different from the first color, a third hotkey visually identified with a third color, and a fourth hotkey visually identified with a fourth color" and “color [of the hotkey]”
Fairhurst paragraph [0050] Figure 4 teach colored hotkeys 210.
"and a television comprising an operating system, an application framework and one or more applications which are in communication with each other to perform functions of the intelligent television system"
Fairhurst paragraph [0004] teaches the invention is related to interactive television systems.  Fairhurst paragraph [0028] teaches an application manager.
"wherein: the application framework is configured to control user interface events and comprising an input event dispatcher for receiving an user input event associated with an user interface and sending the user input event to a panel manager"
Fairhurst paragraph [0028] teaches the Application Manager is the class which locates all the available Java Applets, and displays the selections to the user on the GUI.  When the user selects an Applet to run, the Application Manager calls the Java engine to launch the Applet. 
"the user interface comprises a first indicator including the first color of the first hotkey indicating a first currently assigned function for the first hotkey in a first panel of the user interface, a second indicator including the second color of the second hotkey indicating a second currently assigned function for the second hotkey in the first panel, a third indicator including the third color of the third hotkey indicating a third currently assigned function for the third hotkey in the first panel, and a fourth indicator including the fourth color of the fourth hotkey indicating a fourth currently assigned function for the fourth hotkey in the first panel"
Fairhurst Figure 6 and paragraph [0052] teaches the current hot key assignment icons 604 are shown lower on the screen.
	"the first currently assigned function, the second currently assigned function, the third currently assigned function and the fourth currently assigned function are different from each other"
Fairhurst Figure 6 key assignment icons 604 each have a different function.
"the user input event is based on a selection of a hotkey on the handheld remote control"
Fairhurst paragraph [0050] teaches colored keys 210 are also referred to as "hotkeys" because, and according to methods of the invention, they each trigger operation of certain programs
"the panel manager is configured to display a second panel in response to the selection of the first hotkey"
 Fairhurst paragraph [0052] teaches hot keys are assigned to start a program via the Application Manager GUI 
(AMGUI). 
Fairhurst does not explicitly teach:
"and the second panel comprises a fifth indicator including the first [indicator] of the first hotkey indicating a fifth currently assigned function different from the first currently assigned function in the first panel"
Wen teaches in Figure 1A hotkey with numerical indicators 1-10.  In Figure 1A the hotkey indicated by number “1” is used for internet access.  In Figure 1B the same numerical indicator “1” is used for a different function, namely receiving mail.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Fairhurst in view of Wen to include the features of "and the second panel comprises a fifth indicator including the first [indicator] of the first hotkey indicating a fifth currently assigned function different from the first currently assigned function in the first panel" because a simple computer application system is therefore desirable for those intending to learn and use computers for the first time and then for simple daily activities (Wen paragraph [0005]).
In regards to claim 2, Fairhurst/Wen teach all the limitations of claim 1 and further teaches:
“wherein the second panel comprises a sixth indicator for the second hotkey indicating a sixth currently assigned function different from the second currently assigned function in the first panel, and a seventh indicator for the third hotkey indicating a seventh currently assigned function different from the third currently assigned function”
Wen Figure 1C teaches a secondary panel in which hotkey 1-4 are used for different function than on the screen in Figure 1A.  These are equivalent to at least sixth and seventh indicators.  It would have been obvious for a person with ordinary skill in the art before the 
In regards to claim 3, Fairhurst/Wen teach all the limitations of claim 2 and further teaches:
“wherein the fourth hotkey is not indicated as being associated with any assigned function in the second panel”
Wen Figure 1B does not show any indicator associating an assigned function to hotkey “4”.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Fairhurst in view of Wen to include the features of “wherein the fourth hotkey is not indicated as being associated with any assigned function in the second panel” because a simple computer application system is therefore desirable for those intending to learn and use computers for the first time and then for simple daily activities (Wen paragraph [0005]).
In regards to claim 4, Fairhurst/Wen teach all the limitations of claim 1 and further teaches:
“wherein the first panel is a panel with which a user currently interacting within one of the one or more applications”
 because a simple computer application system is therefore desirable for those intending to learn and use computers for the first time and then for simple daily activities (Wen paragraph [0005]).
In regards to claim 5, Fairhurst/Wen teach all the limitations of claim 1 and further teaches:
“wherein the application framework further comprises an application manager for receiving information from the input event dispatcher to switch between the one or more applications”
Wen paragraph [0041] and Figure 3 teaches a one–touch application software.  From the Wen paragraph [0044] teaches the interface response module 314, responding to the request issued by the user 321 and relayed by the user interface 320 of the user interface 320, transfers the interface generation request to the interface generator module 313.  Based on the received requests, the generator module 313 generates the visual-effect symbols on the computer screen in accordance with text and graphics information.  The Examiner interprets the one-touch software as an application framework.  The interface response module 314 receives input from the user interface 322.  Based on the received input the interface generator module 313 is directed to generate the desired interface.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Fairhurst in view of Wen to include the features of “wherein the application framework further comprises an application manager for receiving information from the input event dispatcher to switch between the one or .
Claim 6-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fairhurst in view of Wen and further in view of Yamagami et al. US 2009/0204915 hereinafter referred to as Yamagami.
In regards to claim 6, Fairhurst/Wen teach all the limitations of claim 1 but do not explicitly teach:
“wherein the panel manager is in communication with one or more user interface panels including the first panel and the second panel”
A panel manager is a conventional feature is display devices with various menus and windows.  Yamagami teaches a panel manager in the abstract.  Yamagami teaches in paragraph [0007] the desktop panel manager may display a selection panel when the user presses a predetermined button.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Fairhurst/Wen in view of Yamagami to have included the features of “wherein the panel manager is in communication with one or more user interface panels including the first panel and the second panel” because a new approach to desktop environments is needed to provide a more dynamic user experience that is compatible with mobile computing devices (Yamagami paragraph [0005]).
In regards to claim 7, Fairhurst/Wen/Yamagami teach all the limitations of claim 6 and further teaches:
“wherein the one or more user interface panels comprise a global panel for displaying information associated with a home screen or top level hierarchal information for a user”
Wen Figure 1A teaches a Main Menu.  This is interpreted as a global panel.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Fairhurst in view of Wen to include the features of “wherein the one or more user interface panels comprise a global panel for displaying information associated with a home screen or top level hierarchal information for a user” because a simple computer application system is therefore desirable for those intending to learn and use computers for the first time and then for simple daily activities (Wen paragraph [0005]).
Claim 8-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fairhurst in view of Wen and further in view of Yamagami in view of Hendricks et al. US 5,734,853 hereinafter referred to as Hendricks.
In regards to claim 8, Fairhurst/Wen/Yamagami teach all the limitations of claim 7 and further teaches:
“wherein the handheld remote control further comprises a global panel button for providing the global panel to the user”
	This is considered a conventional feature on remote control devices.  Hendricks teaches in Figures 9a-b and column 27 lines 50-55 a subscriber may sequence back through menus or return to the home menu 897 with one-touch of the home menu button on the remote control 900.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Fairhurst/Wen/Yamagami in view of Hendricks to have included the features of “wherein the handheld remote control further comprises a global panel button for providing the global panel to the user” because what is needed is a system which can 

In regards to claim 9, Fairhurst/Wen/Yamagami teach all the limitations of claim 6 but do not explicitly teach:
“wherein the one or more user interface panels comprise a notification panel for displaying notifications associated with video on demand plays, favorites, or currently provided programs”
Hendricks column 5 lines 55-60 and Figure 19 teaches a notification menu of a hit movie. It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Fairhurst/Wen/Yamagami in view of Hendricks to have included the features of “wherein the one or more user interface panels comprise a notification panel for displaying notifications associated with video on demand plays, favorites, or currently provided programs” because what is needed is a system which can deliver and present television programming through a user friendly interface which allows the consumer to easily select from among the many program choices (Hendricks column 2 lines 40-45).
Claim 10-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fairhurst in view of Wen and further in view of McCarthy et al. US 2009/0328097 hereinafter referred to as McCarthy.
In regards to claim 10, Fairhurst/Wen teach all the limitations of claim 1 and further teaches:
“wherein the handheld remote control further comprises a guide button for displaying a guide of programming”
This is a conventional feature of a television remote control.  McCarthy Figure 2 paragraph [0034] teaches guide button 250.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Fairhurst/Wen in view of McCarthy to have included the features of “wherein the handheld remote control further comprises a guide button for displaying a guide of programming” because remote controls are common for set-top box devices, televisions, digital video disc (DVD) players, and the like.  Some remote controls, known as universal remote controls, can be programmed to function with multiple target devices (McCarthy paragraph [0002]).
In regards to claim 11, Fairhurst/Wen teach all the limitations of claim 1 and further teaches:
“wherein the handheld remote control further comprises a play button for playing media”
This is a conventional feature of a television remote control.  McCarthy Figure 2 paragraph [0032] teaches play button 216.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Fairhurst/Wen in view of McCarthy to have included the features of “wherein the handheld remote control further comprises a play button for playing media” because remote controls are common for set-top box devices, televisions, digital video disc (DVD) players, and the like.  Some remote controls, known as universal remote controls, can be programmed to function with multiple target devices (McCarthy paragraph [0002]).
In regards to claim 12, Fairhurst/Wen teach all the limitations of claim 1 and further teaches:
“wherein the handheld remote control further comprises a pause button for pausing media”
This is a conventional feature of a television remote control.  McCarthy Figure 2 paragraph [0032] teaches pause button 218.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Fairhurst/Wen in view of McCarthy to have included the features of “wherein the handheld remote control further comprises a pause button for pausing media” because remote controls are common for set-top box devices, televisions, digital video disc (DVD) players, and the like.  Some remote controls, known as universal remote controls, can be programmed to function with multiple target devices (McCarthy paragraph [0002]).
In regards to claim 13, Fairhurst/Wen teach all the limitations of claim 1 and further teaches:
“wherein the handheld remote control further comprises a single positioning device for multi-directional positioning control in the user interface”
This is a conventional feature of a television remote control.  McCarthy Figure 2 paragraph [0033] teaches keypad 242.  The Examiner interprets the keypad as a single positioning device for multi-directional positioning.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Fairhurst/Wen in view of McCarthy to have included the features of “wherein the handheld remote control further comprises a single positioning device for multi-directional positioning control in the user interface” because remote controls are common for set-top box devices, televisions, digital video disc (DVD) players, and the like.  Some remote 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996.  The examiner can normally be reached on 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422